DETAILED ACTION
This office action is in response to the communication received on 01/11/2022 concerning application no. 16/544,091 filed on 08/19/2019.
Claims 1-13 and 18-20 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group 1 (Claims 1-13 and 18-20) in the reply filed on 01/11/2022 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plates in claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because, according to MPEP 608.02 and 67 CFR 1.84, "India ink, or its equivalent that secures solid black lines, must be used for drawings". Drawings should be presented as India ink drawings unless the illustration is not capable of being accurately or adequately depicted by India ink drawings. This objection is for Figs. 2-5.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davies et al. (PGPUB No. US 2010/0179426).

Regarding claim 1, Davies teaches a medical ultrasound system for intra-cardiac echocardiography (Paragraph 0015 teaches that the ultrasound assembly 10 is for intracardiac echocardiography), the system comprising: 
an intra-cardiac echocardiography catheter having a tip, a handle, steering wires, and an ultrasound transducer array (Paragraph 0031 teaches the catheter has tendons 60, which are steering wires. Paragraph 0023 teaches the transducer housing 42 has a chamber 50 that holds the transducer elements. See Fig. 3. Fig. 1 shows a catheter tip and a handle 18); and 
a plurality of motors connected without gearing to the steering wires of the intra-cardiac echocardiography catheter, the motors being in the handle of the intra-cardiac echocardiography catheter (Paragraph 0031 teaches that the handle has actuators 22 and 24 that manipulate the tendons. Paragraph 0028 teaches that the handle is motorized).

Regarding claim 3, Davies teaches the medical ultrasound system in claim 1, as discussed above.
Davies further teaches a medical ultrasound system of claim 1 wherein the steering wires control a bend at a distal end of the intra-cardiac echocardiography catheter (Paragraph 0031 teaches the tendons allow the distal end of the catheter to be articulated. Paragraph 0015 teaches that the ultrasound assembly 10 is for intracardiac echocardiography).

Regarding claim 18, Davies teaches a medical ultrasound system for intra-cardiac echocardiography (Paragraph 0015 teaches that the ultrasound assembly 10 is for intracardiac echocardiography),the system comprising: 
an intra-cardiac echocardiography catheter having a tip, a handle, steering wires, and an ultrasound transducer array (Paragraph 0031 teaches the catheter has tendons 60, which are steering wires. Paragraph 0023 teaches the transducer housing 42 has a chamber 50 that holds the transducer elements. See Fig. 3. Fig. 1 shows a catheter tip and a handle 18); and
a plurality of linear motors connected to the steering wires of the intra-cardiac echocardiography catheter, the motors being in the handle of the intra-cardiac echocardiography catheter (Paragraph 0031 teaches that the handle has actuators 22 and 24 that manipulate the tendons. Paragraph 0028 teaches that the handle is motorized. Paragraph 0031 teaches that the manipulation is a linear pull manipulation).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (PGPUB No. US 2010/0179426) in view of Lee et al. (PGPUB No. US 2007/0167813).

Regarding claim 2, Davies teaches the system in claim 1, as discussed above.
	However, Davies is silent regarding an ultrasound system, wherein the ultrasound transducer array comprises a one-dimensional array of transducer elements for scanning a patient within the field of view, the one-dimensional array being on a distal end of the intra-cardiac echocardiography catheter for insertion within the patient.  
In an analogous imaging field of endeavor, regarding ICE imaging, Lee teaches a medical ultrasound system, wherein the ultrasound transducer array comprises a one-dimensional array of transducer elements for scanning a patient within the field of view, the one-dimensional array being on a distal end of the intra-cardiac echocardiography catheter for insertion within the patient (Paragraph 0061 teaches the catheter can be used for ICE. Paragraph 0054 teaches that the catheter is a 1D array. Fig. 2 shows the array is at the distal end of the catheter). 
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Davies with Lee’s teaching of a 1D ultrasound array for intracardiac .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (PGPUB No. US 2010/0179426) in view of Borovsky et al. (PGPUB No. US 2005/0228290).

Regarding claim 4, Davies teaches the system in claim 1, as discussed above.
	
	However, Davies is silent regarding an ultrasound system, wherein two groups of at least three steering wires per group connect to different segments at different positions along the intra-cardiac echocardiography catheter.  
	In an analogous imaging field of endeavor, regarding steering cardiac catheters, Borovsky teaches an ultrasound system, wherein two groups of at least three steering wires per group connect to different segments at different positions along the intra-cardiac echocardiography catheter (Paragraphs 0104-0105 teach that there are two sets of wires with each set having three wires on each side of the bundle 230. Paragraph 0004 teaches that catheters can be deployed in the heart)
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Davies with Borovsky’s teaching of multiple groups with multiple steering wires. This modified apparatus would provide the user with accurate anatomical determination of abnormal conductive pathways and other arrhythmogenic sites (Paragraph 0006 of Borovsky). Furthermore, the modified apparatus allows for navigate through small vessels in the body and to reduce potential injury to patients (Paragraph 0016 of Borovsky).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (PGPUB No. US 2010/0179426) in view of Borovsky et al. (PGPUB No. US 2005/0228290) further in view of Stevens-Wright et al. (US Patent No. 5,462,527).

Regarding claim 5, modified Davies teaches the system in claim 4, as discussed above.
	However, the combination of Davies and Borovsky is silent regarding an ultrasound system, wherein the steering wires of one of the two groups connect to a first rigid plate in one of the different segments, and the steering wires of another of the two groups connect to a second rigid plate in another of the different segments.  
	In an analogous imaging field of endeavor, regarding steering cardiac catheters, Stevens-Wright teaches an ultrasound system, wherein the steering wires of one of the two groups connect to a first rigid plate in one of the different segments, and the steering wires of another of the two groups connect to a second rigid plate in another of the different segments (Fig. 14 shows the wires 32a and 32c connected to the right handle section 80R via the wheel 92 while the wires 32b and 32d is connected to left handle section 80L via the detent 166).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Davies and Borovsky with Stevens-Wright’s teaching of wire groups connected to plates. This modified apparatus would allow a user to meet all appropriate environmental and sterile requirements (Col. 2, lines 28-29 of Stevens-Wright). Furthermore, manipulation is possible regardless of handle position (Col. 2, lines 20-23 of Stevens-Wright).

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (PGPUB No. US 2010/0179426) in view of Stevens-Wright et al. (US Patent No. 5,462,527).

Regarding claim 6, Davies teaches the system in claim 1, as discussed above.

	In an analogous imaging field of endeavor, regarding steering cardiac catheters, Stevens-Wright teaches an ultrasound system, wherein the motors comprise linear motors (Abstract teaches that the housing holds linear actuators).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Davies with Stevens-Wright’s teaching of motors being linear motors. This modified apparatus would allow a user to meet all appropriate environmental and sterile requirements (Col. 2, lines 28-29 of Stevens-Wright). Furthermore, manipulation is possible regardless of handle position (Col. 2, lines 20-23 of Stevens-Wright).

Regarding claim 19, Davies teaches the system in claim 18, as discussed above.
	However, Davies is silent regarding an ultrasound system, wherein the linear motors and steering wires comprise two or more groups connected to steer two or more segments of the intra-cardiac echocardiography catheter.
	In an analogous imaging field of endeavor, regarding steering cardiac catheters, Stevens-Wright teaches an ultrasound system, wherein the linear motors and steering wires comprise two or more groups connected to steer two or more segments of the catheter (Abstract teaches that the housing holds linear actuators. Fig. 14 shows the wires 32a and 32c connected to the right handle section 80R via the wheel 92 while the wires 32b and 32d is connected to left handle section 80L via the detent 166. Col. 11, lines 1-17 teach that the cable pair are manipulated vertically. Col. 10, lines 16-17 are manipulated horizontally. Col. 4, lines 14-27, teach that the pull wires are manipulated by the actuator).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Davies with Stevens-Wright’s teaching of motors being linear motors for steering. This modified apparatus would allow a user to meet all appropriate environmental and sterile .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (PGPUB No. US 2010/0179426) in view of Jiang (PGPUB No. US 2016/0287840).

Regarding claim 7, Davies teaches the system in claim 1, as discussed above.
	However, Davies is silent regarding an ultrasound system, wherein shafts of the motors directly connect to the steering wires.  
	In an analogous imaging field of endeavor, regarding catheter steering, Jiang teaches ultrasound system, wherein shafts of the motors directly connect to the steering wires (Paragraph 0055 teaches that the pull wires are connected to the motor shafts 380. See Fig. 3 and 5).  
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Davies with Jiang’s teaching of steering wires connected to motor shafts. This modified apparatus would provide a user with catheters in which the tension on the tendon may be easily and accurately detected (Paragraph 0006 of Jiang). Furthermore, breakage of one or more tendons used to steer the device may be sensed (Paragraph 0003 of Jiang).

Claims 8-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (PGPUB No. US 2010/0179426) in view of Rashidi (PGPUB No. US 20030109778).

Regarding claim 8, Davies teaches the system in claim 1, as discussed above.
	However, Davies is silent regarding an ultrasound system, wherein the handle comprises a steering wire housing part connected to the intra-cardiac echocardiography catheter and a motor housing part connected to a power cable and housing the motors, the steering wire housing part releasable from the motor housing part.  
Fig. 20a shows the power cables connected to the housing. Abstract teaches that the actuator is reusable. Paragraph 0189 teaches that non-blood contact portion holds the actuator. Fig. 21 shows the coupling 183 holds wiring).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Davies with Rashidi’s teaching of a releasable housing. This modified apparatus would provide a user with minimally invasive cardiac electrophysiology studies and/or cardiac ablation procedures (Paragraph 0005 of Rashidi). Furthermore, the modified apparatus is readily removable and disposable blood contacting segment is provided (Abstract of Rashidi).

Regarding claim 9, Davies teaches the system in claim 8, as discussed above.
	However, Davies is silent regarding an ultrasound system, wherein shafts of the motors have shaped ends releasably mateable with holders connected to the steering wires, the steering wire housing part connectable with the motor housing part by rotation to mate the shaped ends with the holders.  
	In an analogous imaging field of endeavor, regarding cardiac catheter steering, Rashidi teaches an ultrasound system, wherein shafts of the motors have shaped ends releasably mateable with holders connected to the steering wires, the steering wire housing part connectable with the motor housing part by rotation to mate the shaped ends with the holders (Paragraph 0188 teaches the blood contacting and non-blood connecting elements are connected to each other via a threaded connection. See Figs. 20a-b).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Davies with Rashidi’s teaching of a threaded releasable housing. This modified apparatus would provide a user with minimally invasive cardiac electrophysiology studies 

Regarding claim 10, Davies teaches the system in claim 8, as discussed above.
	However, Davies is silent regarding an ultrasound system, wherein the motor housing part is configured for operation with different ones of the steering wire housing parts, the steering wire housing parts and connected intra-cardiac echocardiography catheters being disposable and the motor housing part being reusable.
	In an analogous imaging field of endeavor, regarding cardiac catheter steering, Rashidi teaches an ultrasound system, wherein the motor housing part is configured for operation with different ones of the steering wire housing parts, the steering wire housing parts and connected intra-cardiac echocardiography catheters being disposable and the motor housing part being reusable (Paragraph 0183 teaches that the blood contact portions are disposable. Abstract teaches that the actuator is reusable. Paragraph 0189 teaches that non-blood contact portion holds the actuator).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Davies with Rashidi’s teaching of disposable catheters with a reusable motor housing. This modified apparatus would provide a user with minimally invasive cardiac electrophysiology studies and/or cardiac ablation procedures (Paragraph 0005 of Rashidi). Furthermore, the modified apparatus is readily removable and disposable blood contacting segment is provided (Abstract of Rashidi).

Regarding claim 20, Davies teaches the system in claim 18, as discussed above.
	However, Davies is silent regarding an ultrasound system, wherein the handle has a first part releasably connectable to a second part, the first part housing the linear motors and the second part having a termination end of the steering wires.
. 20a shows the power cables connected to the housing. Abstract teaches that the actuator is reusable. Paragraph 0189 teaches that non-blood contact portion holds the actuator. Fig. 21 shows the coupling 183 holds wiring. Paragraph 0183 teaches that the blood contact portions are disposable. Claim 22 teaches that the motor is able to provide linear movement).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Davies with Rashidi’s teaching of disposable catheters with a reusable motor housing. This modified apparatus would provide a user with minimally invasive cardiac electrophysiology studies and/or cardiac ablation procedures (Paragraph 0005 of Rashidi). Furthermore, the modified apparatus is readily removable and disposable blood contacting segment is provided (Abstract of Rashidi).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (PGPUB No. US 2010/0179426) in view of Chabrier et al. (PGPUB No. US 2017/0000648).

Regarding claim 11, Davies teaches the system in claim 1, as discussed above.
	However, Davies is silent regarding an ultrasound system, further comprising a rotation sensor in the handle, and a controller configured to maintain a position of the tip relative to a patient during rotation of the handle by actuation of one or more of the motors in response to sensed rotation from the rotation sensor.
	In an analogous imaging field of endeavor, regarding handle rotation, Chabrier teaches an ultrasound system, further comprising a rotation sensor in the handle, and a controller configured to maintain a position of the tip relative to a patient during rotation of the handle by actuation of one or more of the motors in response to sensed rotation from the rotation sensor (Paragraph 0010 teaches that the probe can be rotated via a motor and this controls the position of the tip of the probe. This drive and control of the movement, rotation, and translation are controlled by the motor. A sensor observes the angular rotation position. Paragraph 0011 teaches the handle holds the sensor).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Davies with Chabrier’s teaching of a rotation sensor and controlling the tool tip. This modified apparatus would permit to the user to choose the desired pattern and to control all the process (Paragraph 0009 of Chabrier).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (PGPUB No. US 2010/0179426) in view of Hossack et al. (PGPUB No. US 2008/0009745).

Regarding claim 12, Davies teaches the system in claim 1, as discussed above.
	However, Davies is silent regarding an ultrasound system, further comprising a controller configured to control the motors based on landmarks detected using scanning from the ultrasound transducer array.  
	In an analogous imaging field of endeavor, regarding cardiac ultrasound steering, Hossack teaches an ultrasound system, further comprising a controller configured to control the motors based on landmarks detected using scanning from the ultrasound transducer array (Paragraph 0056 teaches that the actuators are manipulated to point the ultrasound array in the desired direction and orientation of the target imaging plane).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Davies with Hossack’s teaching of control based on scanned ultrasound targets. This modified apparatus would provide the user with flexed steering to transmit ultrasound and receive echo in intracardiac diagnostics (Paragraph 0002 of Hossack). Furthermore, the actuators are held in a desired position (Paragraph 0010 of Hossack).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (PGPUB No. US 2010/0179426) in view of Bolduc et al. (PGPUB No. US 2007/0073389).

Regarding claim 13, Davies teaches the system in claim 1, as discussed above.
	However, Davies is silent regarding an ultrasound system, further comprising one or more input sensors on the handle, the input sensors configured for steering the intra-cardiac echocardiography catheter from user input based on control of the motors.  
	In an analogous imaging field of endeavor, regarding cardiac catheter steering, Bolduc teaches a system, further comprising one or more input sensors on the handle, the input sensors configured for steering the intra-cardiac echocardiography catheter from user input based on control of the motors (Paragraph 0049 teaches this device functions in the heart. Paragraph 0127 teaches that the buttons 192 and 194 on the handle 184 control the motor. Manipulation is performed based on the user input. Paragraph 0161 teaches that ultrasound cane be used with the catheter). 
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Davies with Bolduc’s teaching of user input to manipulate a catheter. This modified apparatus would allow a user to repair of diseased and/or damaged sections of a hollow body organ and/or blood vessel (Paragraph 0002 of Bolduc). Furthermore, the modified apparatus can prevent contact between the body fluid and the control element (Paragraph 0002 of Bolduc).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sinelnikov et al. (PGPUB No. US 2004/0176757): Teaches multiple groups of multiple steering cables.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793